DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
	Applicant’s reply dated 03 March 2021 to the previous Office action dated 04 January 2021 is acknowledged. Pursuant to amendments therein, claims 1-12 are pending in the application.	
	The finding of lack of entitlement to the benefit of the prior-filed applications, made in the previous Office action, is withdrawn in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Callan et al. (US 2004/0060865 A1; published 01 April 2004; of record) in view of Stade (U.S. Patent No. 3,560,380; issued 02 February 1971; of record) and Veltman (U.S. Patent No. 4,756,838; issued 12 July 1988; of record).
	Callan et al. discloses a dry, water-free (i.e., anhydrous) dialysate precursor composition in powder form (paragraphs [0015], [0016], [0017], [0021], [0025], [0041], [0046], [0051], [0053], [0072], [0116]).  The dry composition is prepared by mixing 
Callan et al. does not specifically disclose an example including the specific combination of compounds as claimed.
Stade discloses that dry dialysis compositions degrade, cake, and discolor due to moisture which can be alleviated by storing in moisture-impermeable containers and using anhydrous components (column 1 line 49 to column 2 line 34).
Veltman discloses that dextrose (i.e., glucose) is used in anhydrous form in dry dialysate mixtures for long package shelf life, wherein all other components are 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Callan et al., Stade, and Veltman as discussed above by making the dry water-free (i.e., anhydrous) dialysate precursor powder composition of Callan et al. including sodium as a preferred cation, potassium bicarbonate, citric acid, anhydrous magnesium chloride, anhydrous calcium chloride, dextrose (i.e., glucose), and buffer, wherein such composition is in a hermetically-sealed (i.e., airtight, excludes the passage of gases, moisture-resistant) package (i.e., container) for convenience in shipping and preparation in solution form, all as suggested by Callan et al., and wherein such components are anhydrous and stored in a moisture impermeable container as also suggested by Stade and Veltman, and to also include therein calcium chloride dihydrate as suggested by Callan et al., with a reasonable expectation of success.  A person of ordinary skill in the art at the time the invention was made would have been motivated to do so to make a suitable dialysate precursor powder composition as suggested by Callan et al., that avoids degrading, caking, discoloring, decomposing, and browning due to moisture and has long package shelf life and keeps components dry as suggested by Stade and Veltman, and also given that it is prima facie obvious to substitute and combine equivalents known for the same purpose per MPEP 2144.06, such as combining anhydrous calcium chloride and calcium chloride dihydrate which are taught by Callan et al. as suitable chlorides for use in the invention of Callan et al. and which Callan et al. teaches may be in anhydrous or 
Regarding the claimed recitations of the container having a water vapor transmission rate less than stated amounts, the package (i.e., container) of Callan et al. as discussed above is hermetically-sealed, which means that it is airtight, or excludes the passage of gases, which would exclude the passage of water vapor, and thus have no water vapor transmission, which is encompassed by the claimed water vapor transmission rate ranges.
Regarding claim 12, the composition of Callan et al. in view of Stade and Veltman as discussed above is the same as the claimed composition and thus necessarily exhibits the same properties, including the claimed stability property, and such stability properties flow naturally from the combinations of such elements, and Stade and Veltman teach using anhydrous components in moisture-proof containers to avoid caking, lumping, and/or discoloration (i.e., provide stability).

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Callan et al. in view of Stade and Veltman as applied to claims 1-5 and 12 above, and further in view of Sugiyama et al. (US 2010/0120702 A1; published 13 May 2010; of record).
Callan et al., Stade, and Veltman are relied upon as discussed above.
Although Callan et al. discloses that the composition is packaged for convenience in preparation in solution form, Callan et al. does not specifically disclose that such package/container can receive water in such package/container as claimed.
2/24 hrs or less (under 40°C., 90% RH), wherein preferred materials for the container include laminating packing materials such as PET, glass-vapor deposited PET, PE; PET, aluminum oxide, nylon; PET, SiOx, CPP; PET, SiOx, nylon, CPP; and OPP, SiOx, CPP (paragraph [0053]) wherein a solid component may be packed separately in a multi-chamber container having compartments which can be opened simultaneously for prevention of missing or incorrectly mixing ingredients and allows easy-handling preparation for dialysis (paragraph [0047]).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Callan et al., Stade, Veltman, and Sugiyama et al. by using preferred packing materials for packing solid powder preparations for dialysis to achieve water vapor transmission rates of 1.0 g/m2/24 hrs or less (under 40°C., 90% RH) such as PET, glass-vapor deposited PET, PE; PET, aluminum oxide, nylon; PET, SiOx, CPP; PET, SiOx, nylon, CPP; and OPP, SiOx, CPP, as suggested by Sugiyama et al., for making the package/container with composition product therein of Callan et al. in view of Stade and Veltman as discussed above, with a reasonable expectation of success.  Such materials hold water and thus a package/container of such materials is “configured to receive water which mixes with the anhydrous powdered composition and the calcium salt in the hydrate form in the container to provide a dialysis acid concentrate solution” as claimed.
.

Response to Arguments
Applicant's arguments filed 03 March 2021 with respect to the obviousness rejections have been fully considered but they are not persuasive.
Applicant argues that Callan et al. teaches components such as calcium salts in either anhydrous or hydrate forms but not in both (remarks page 5).  In response, Callan et al. teaches anhydrous calcium chloride and calcium chloride dihydrate as suitable chlorides for use in the invention of Callan et al. and which Callan et al. teaches may be in anhydrous or hydrate forms, and thus anhydrous calcium chloride and calcium prima facie obvious to combine equivalents known for the same purpose per MPEP 2144.06(I).
Applicant argues that Stade provides motivation to use anhydrous components and thus teaches away from calcium salt in hydrate form as well as use in both hydrate and anhydrous form (remarks pages 6-7).  In response, Callan et al. is the primary cited reference in the obviousness rejections, and Callan et al. teaches that calcium salt in hydrate form may be used therein, and thus it would have been obvious to do so, even if Stade suggests use of only anhydrous components.  Furthermore, Callan et al. teaches that anhydrous or hydrate form may be used therein, and thus it would have been obvious to combine such equivalents as discussed in the rejection, even if Stade suggests use of only anhydrous components.
Applicant argues that there is no motivation to selectively pick and choose parts of ingredients in anhydrous forms and calcium salt in hydrate form (remarks page 8).  In response, Callan et al. teaches that anhydrous or hydrate forms may be used as discussed above, and thus for any of the components therein it would have been obvious to use either an anhydrous form or a hydrate form, and combining anhydrous and hydrate forms would have been obvious per MPEP 2144.06(I).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617